Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 1 of 14                PageID #: 1013




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ANTONIO MCCLAIN,                           :

       Plaintiff,                          :

vs.                                        :      CA 20-0600-MU

KILOLO KIJAKAZI,                        :
Acting Commissioner of Social Security,
                                        :
       Defendant.


                         MEMORANDUM OPINION AND ORDER

       Plaintiff Antonio McClain brings this action, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), seeking judicial review of a final decision of the Commissioner of Social

Security denying his claims for a period of disability, disability insurance benefits, and

supplemental security income. The parties have consented to the exercise of jurisdiction

by the Magistrate Judge, pursuant to 28 U.S.C. § 636(c), for all proceedings in this

Court. (Docs. 19 & 20 (“In accordance with provisions of 28 U.S.C. §636(c) and

Fed.R.Civ.P. 73, the parties in this case consent to have a United States magistrate

judge conduct any and all proceedings in this case, . . . order the entry of a final

judgment, and conduct all post-judgment proceedings.”)). Upon consideration of the

administrative record, Plaintiff’s brief, and the Commissioner’s brief,1 the Court




       1
               The parties waived oral argument. (See Docs. 18 & 21).
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 2 of 14                   PageID #: 1014




concludes that the Commissioner’s decision denying benefits should be reversed and

remanded for further proceedings not inconsistent with this decision.2

                                 I. Procedural Background

       Plaintiff filed an application for disability insurance benefits on April 25, 2019 and

an application for supplemental security income on May 3, 2019, both applications

alleging a disability onset date of January 17, 2019. (See Doc. 13, PageID. 277-86).

McClain’s claims were initially denied on July 15, 2019 (id., PageID. 180-81 & 185-96)

and, following Plaintiff’s August 7, 2019 request for a hearing before an Administrative

Law Judge (“ALJ”) (id., PageID. 197-98 & 215-16), a hearing was conducted before an

ALJ on April 24, 2020 (id., PageID. 98-113). On May 8, 2020, the ALJ issued a decision

finding that the claimant was not disabled and therefore, not entitled to social security

benefits. (Id., PageID. 78-91). More specifically, the ALJ determined at the fifth step of

the five-step sequential evaluation process that McClain retained the residual functional

capacity to perform light work, with identified postural and environmental limitations, and

those light jobs identified by the vocational expert (“VE”) during the administrative

hearing (see id., PageID. 31 & 36; compare id. with PageID. 106-09). On June 8, 2020,

the Plaintiff appealed the ALJ’s unfavorable decision to the Appeals Council; the

Appeals Council denied McClain’s request for review on November 27, 2020 (id.,

PageID. 64-66). Thus, the hearing decision became the final decision of the

Commissioner of Social Security.


       2
                  Any appeal taken from this memorandum opinion and order and judgment shall
be made to the Eleventh Circuit Court of Appeals. (See Docs. 19 & 20 (“An appeal from a
judgment entered by a magistrate judge shall be taken directly to the United States court of
appeals for this judicial circuit in the same manner as an appeal from any other judgment of this
district court.”)).


                                                2
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 3 of 14                PageID #: 1015




      Plaintiff alleges disability due to a fractured lower right extremity, peripheral

neuropathy, obesity, anxiety, depression, and an intellectual disorder. The

Administrative Law Judge (ALJ) made the following relevant findings:

      3.     The claimant has the following severe impairments: right
      fractured lower extremity, peripheral neuropathy, obesity, anxiety,
      depression and intellectual disorder (20 CFR 404.1520(c) and
      416.920(c)).

                                   .      .       .

      4.     The claimant does not have an impairment or combination of
      impairments that meets or medically equals the severity of one of the
      listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
      CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
      416.926).

                                   .      .       .

      5.      After careful consideration of the entire record, the
      undersigned finds that the claimant has the residual functional
      capacity to perform light work as defined in 20 CFR 404.1567(b) and
      416.967(b) except the claimant can lift and carry 10 pounds
      frequently and t[wenty] pounds occasionally; he can stand, walk and
      sit for six hours in a normal eight-hour workday; he can never climb
      ladders, ropes or scaffolds; he can occasionally climb ramps and
      stairs, balance, stoop, kneel, crouch and crawl; he should avoid
      concentrated exposure to cold, heat, wetness, humidity, vibration,
      fumes, odors, dusts, gases and poor ventilation; he should avoid all
      exposure to hazards involving machinery and heights. The claimant
      can understand and remember simple instructions, but not detailed
      ones; he can carry out simple instructions and sustain attention to
      simple tasks for extended periods, but not detailed instructions; he
      would function best within his own work area station without close
      proximity to others; he could tolerate ordinary work pressures, but
      should avoid excessive workloads, quick decision making, rapid
      changes, and multiple demands; he would benefit from regular rest
      breaks, but would still be able to maintain an acceptably consistent
      work pace; he could adapt to occasional well explained changes;
      and he can set ordinary daily work goal[s], but may need assistance
      with complex goals and planning.

                                   .      .       .



                                              3
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 4 of 14              PageID #: 1016




      6.   The claimant is unable to perform any past relevant work (20
      CFR 404.1565 and 416.965).

                                  .      .       .


      7.    The claimant was born on August 29, 1976 and was 42 years
      old, which is defined as a younger individual age 18-49, on the
      alleged disability onset date (20 CFR 404.1563 and 416.963).

      8.  The claimant has a limited education and is able to
      communicate in English (20 CFR 404.1564 and 416.964).

      9.     Transferability of job skills is not an issue in this case because
      the claimant’s past relevant work is unskilled (20 CFR 404.1568 and
      416.968).

      10.    Considering the claimant’s age, education, work experience,
      and residual functional capacity, there are jobs that exist in
      significant numbers in the national economy that the claimant can
      perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

                                  .      .       .

      11.   The claimant has not been under a disability, as defined in the
      Social Security Act, from January 17, 2019, through the date of this
      decision (20 CFR 404.1520(g) and 416.920(g)).

(Doc. 13, PageID. 81, 85, 89 & 91).

                    II. Standard of Review and Claims on Appeal

      In all Social Security cases, an ALJ utilizes a five-step sequential evaluation

      to determine whether the claimant is disabled, which considers: (1)
      whether the claimant is engaged in substantial gainful activity; (2) if not,
      whether the claimant has a severe impairment; (3) if so, whether the
      severe impairment meets or equals an impairment in the Listing of
      Impairments in the regulations; (4) if not, whether the claimant has the
      RFC to perform her past relevant work; and (5) if not, whether, in light of
      the claimant’s RFC, age, education and work experience, there are other
      jobs the claimant can perform.




                                             4
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 5 of 14                PageID #: 1017




Watkins v. Commissioner of Social Sec., 457 Fed. Appx. 868, 870 (11th Cir. Feb. 9,

2012)3 (per curiam) (citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)-(f);

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The

claimant bears the burden, at the fourth step of proving that he is unable to perform his

previous work. Jones v. Bowen, 810 F.2d 1001 (11th Cir. 1986). In evaluating whether

the claimant has met this burden, the examiner must consider the following four factors:

(1) objective medical facts and clinical findings; (2) diagnoses of examining physicians;

(3) evidence of pain; and (4) the claimant’s age, education, and work history. Id. at

1005. Although “a claimant bears the burden of demonstrating an inability to return to

his past relevant work, the [Commissioner of Social Security] has an obligation to

develop a full and fair record.” Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987)

(citations omitted). If a plaintiff proves that he cannot do his past relevant work, as here,

it then becomes the Commissioner’s burden—at the fifth step—to prove that the plaintiff

is capable—given his age, education, and work history—of engaging in another kind of

substantial gainful employment that exists in the national economy. Phillips, supra, 357

F.3d at 1237; Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999), cert. denied, 529

U.S. 1089, 120 S.Ct. 1723, 146 L.Ed.2d 644 (2000); Sryock v. Heckler, 764 F.2d 834,

836 (11th Cir. 1985).

       The task for the Magistrate Judge is to determine whether the Commissioner’s

decision to deny claimant benefits is supported by substantial evidence. Substantial

evidence is defined as more than a scintilla and means such relevant evidence as a



       3
               “Unpublished opinions are not considered binding precedent, but they may be
cited as persuasive authority.” 11th Cir.R. 36-2.


                                              5
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 6 of 14                    PageID #: 1018




reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971). “In determining whether

substantial evidence exists, we must view the record as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).4 Courts are precluded, however, from

“deciding the facts anew or re-weighing the evidence.” Davison v. Astrue, 370 Fed.

Appx. 995, 996 (11th Cir. Apr. 1, 2010) (per curiam), citing Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). And “[e]ven if the evidence preponderates against the

Commissioner’s findings, [a court] must affirm if the decision reached is supported by

substantial evidence.” Id., citing Crawford v. Commissioner of Social Sec., 363 F.3d

1155, 1158-1159 (11th Cir. 2004).

       On appeal to this Court, McClain advances two reasons the Commissioner’s

decision to deny him benefits is in error (i.e., not supported by substantial evidence):

(1) in assessing his residual functional capacity (“RFC”), substantial evidence does not

support the ALJ’s evaluation of the medical opinions and prior administrative medical

findings; and (2) the ALJ erred in determining that he did not meet his burden of

proving that his impairments meet Listing 12.05. Because the Court agrees with

Plaintiff’s first assignment of error, there is no need to address Plaintiff’s second

assignment of error. See Pendley v. Heckler, 767 F.2d 1561, 1563 (11th Cir. 1985)




       4
               This Court’s review of the Commissioner’s application of legal principles,
however, is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).


                                                6
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 7 of 14                      PageID #: 1019




(“Because the ‘misuse of the expert’s testimony alone warrants a reversal,’ we do not

consider the appellant’s other claims.”).5

       As indicated above, RFC comes into play at the at the fourth and fifth steps of the

sequential evaluation process. See 20 C.F.R. §§ 404.1520(e), 416.920(e) (“We use our

residual functional capacity assessment at the fourth step of the sequential evaluation

process to determine if you can do your past relevant work . . . and at the fifth step of

the sequential evaluation process . . . to determine if you can adjust to other work . . .

.”). In determining a claimant’s RFC, which is “’that which an individual is still able to do

despite the limitations caused by his or her impairments[,]’” the ALJ “considers all the

evidence in the record[.]” Washington v. Social Sec. Admin., Commissioner, 503

Fed.Appx. 881, 882-83 (11th Cir. Jan. 15, 2013), quoting and citing Phillips, supra, 357

F.3d at 1238.6 Moreover, at the fifth step of the sequential evaluation process, the

Commissioner must establish that a significant number of jobs exist in the national

economy that the claimant can perform given her RFC, age, education, and work

experience. See, e.g., Bellew v. Acting Commissioner of Social Sec., 605 Fed.Appx.

917, 930 (11th Cir. May 6, 2015) (citation omitted).




       5
              Of course, on remand, Plaintiff’s counsel can certainly present his Step 3
concerns to the ALJ.
       6
                 The responsibility for making the residual functional capacity determination at the
fourth step of the sequential evaluation process rests with the ALJ, see, e.g., 20 C.F.R. §
404.1546(c) (“If your case is at the administrative law judge hearing level . . ., the administrative
law judge . . . is responsible for assessing your residual functional capacity.”), who must
“’assess and make a finding about [the claimant’s] residual functional capacity based on all the
relevant medical and other evidence’ in the case.” Phillips, supra, 357 F.3d at 1238 (alteration in
the original), quoting 20 C.F.R. § 404.1520(e).


                                                 7
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 8 of 14                PageID #: 1020




       As part of the process of determining a claimant’s RFC, that is, “the most [she]

can still do despite” the limitations caused by her impairments, 20 C.F.R.

404.1545(a)(1), an ALJ must take into consideration the medical opinions of treating,

examining, and non-examining physicians and, indeed, this issue is often at the

forefront in social security cases. See Kahle v. Commissioner of Social Sec., 845

F.Supp.2d 1262, 1271 (M.D. Fla. 2012). In March of 2017, the Social Security

Administration amended its regulations regarding the evaluation of medical evidence for

claims filed on or after March 27, 2017. See 20 C.F.R. §§ 404.1520c & 416.920c. Under

the new regulations, the Commissioner “will not defer or give any specific evidentiary

weight, including controlling weight, to any medical opinion(s) or prior administrative

medical finding(s), including those from [a claimant’s] medical sources.” 20 C.F.R. §§

404.1520c(a) & 416.920c(a); see also Lee v. Saul, 2020 WL 5413773, *5 (M.D. Ala.

Sept. 9, 2020) (“The revisions [to Social Security regulations regarding the evaluation of

medical evidence] state that the Commissioner ‘will not defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s), including those from . . . medical sources.’ 20 C.F.R. §

404.1520c(a).”). The regulations go on to provide that when evaluating the

persuasiveness of medical opinions, “[t]he most important factors to be considered are

those of supportability and consistency[.]” Id. at *5; see also Swingle v. Commissioner of

the Social Sec. Admin., 2020 WL 6708023, *2 (M.D. Fla. Nov. 16, 2020) (“When

evaluating the persuasiveness of medical opinions, the most important factors are

supportability and consistency.”). “Thus, the ALJ ‘will explain how [he/she] considered

the supportability and consistency factors for a medical source’s medical opinions’ in the



                                             8
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 9 of 14                  PageID #: 1021




determination or decision but is not required to explain how he/she considered the rest

of the factors listed in 20 C.F.R. § 404.1520c(c).” Id. (footnotes omitted).

       The ALJ analyzed the opinion evidence of Plaintiff’s treating physician, Dr. Perry

Timberlake, and the prior administrative medical findings of non-examiner Dr. James P.

Bailey in the following manner:

       The undersigned finds the state physical consultant opinion persuasive, as
       [it] noted the claimant could engage in less than light exertion work. This
       opinion is consistent with treatment notes that indicated that despite the
       claimant’s continued obesity and ankle difficulties, he still generally had
       normal range of motion, normal strength, normal reflexes, no tenderness
       without palpitation and normal ambulation with a normal gait. The claimant
       was recently noted on crutches, but this was only days after his ankle
       surgery to remove an osteophyte with his orthopedist noting generally
       good use of his left extremity prior to that time, despite tenderness.

                                   .      .       .

       The undersigned finds the opinion of Perry Timberlake, MD, as
       unpersuasive as he concluded the claimant was limited to sitting two
       hours, standing and walking less than one hour a workday, with him
       limited to lifting five pounds and needing an assistive device, while him
       expected to more than three days a month with him also noting the
       claimant is totally disabled. However, his conclusions are generally
       unsupported by his own evaluations from this time noting and only using
       crutches recently after the claimant’s fourth ankle surgery, but with no
       actual evidence he evaluated the claimant’s ankle functionality beyond
       noting the claimant was ambulating normally, capable of occasional
       exercise and as having tenderness at times. This opinion is also
       inconsistent with other providers, who give more detailed evaluations that
       noted normal range of motion, normal strength, normal sensation, normal
       reflexes, normal alignment and normal ambulation. Just as significantly,
       more recent treatment notes indicated that[] the claimant had normal
       range of motion, normal strength, [no] deformity or instability, which is also
       inconsistent with Dr. Timberlake’s findings.

(Doc. 13, PageID. 87 & 88) (internal citations omitted).

       An ALJ is required to independently assess a claimant’s RFC “based on all of the

relevant medical and other evidence.” See, e.g., 20 C.F.R. § 404.1545(a)(3) (emphasis



                                              9
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 10 of 14                     PageID #: 1022




supplied). The problem in this case is that the RFC assessment of the state-agency

medical consultant, which the ALJ found persuasive (Doc. 13, PageID. 87) and which

the ALJ’s RFC assessment mirrors (compare id., PageID. 85 (ALJ’s RFC assessment))

with id., PageID. 157-58 & 173-74 (state-agency consultant’s RFC assessment)), does

not provide substantial evidence on the record as a whole because the medical

consultant’s assessment was not based on the record as a whole. Instead, Dr. Bailey’s

assessment was based on the medical record as of June 7, 2019 (see id., PageID. 175

(Dr. Bailey’s signature)), when the evidence showed that the right ankle fracture

apparently had healed (see id., PageID. 175),7 but does not consider all of the evidence

of record in this case, specifically the evidence generated in the second half of 2019,

reflecting McClain’s continued and consistent complaints of right ankle pain and receipt

of injections for that pain (see id., PageID. 810, 818-21, 839-47 & 851-56), though

March of 2020, when Plaintiff had to undergo yet another surgery on his right ankle for

removal of what was initially thought to be a surgical foreign body (see id., PageID. 857

(x-ray report on January 31, 202, reflected “a single screw in the distal fibula




       7
                Dr. Bailey also appears to have based his RFC findings on a prior evaluation by
a CE from 2018 (see id.) which is concerning since that prior CE nowhere appears in the
administrative record filed in this Court (see generally Doc. 13). So, for aught it appears, the ALJ
is relying on an RFC assessment that took into consideration evidence not actually in the record
before this Court but did not consider other evidence in the record before this Court that was
generated after the state-agency consultant’s RFC assessment. Based upon these
observations, it should come as no surprise that this Court declines to affirm the
Commissioner’s decision denying claimant benefits in this case.


                                                10
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 11 of 14                      PageID #: 1023




presumably fixating an old oblique fracture))8 but turned out to be an osteophyte9 and a

large granulomatous area, both of which were excised (see id., PageID. 883). And all of

this evidence that Dr. Bailey did not consider—the complaints of continued right ankle

pain (and accompanying injections), the x-ray findings, and the ultimate surgery and

associated findings—is certainly relevant to whether McClain can/coulfd perform the

prolonged walking and standing required of a full range of light work. Compare 20

C.F.R. § 404.1567(b) with SSR 83-10.10


       8
               This x-ray report also documented a “[s]mall osteochondral lesion in the
superomedial talar dome which has an unstable appearance with a small osteochondral
fragment having a slightly proud appearance of the oblique frontal image[]” and “[c]hanges of
osteoarthrosis about the tibiotalar joint including subchondral sclerosis in the tibial plafond along
with probable subchondral cystic changes and prominent anterior and posterior osteophytes
noted on the lateral views along with posterior osteophyte about the posterior talar dome.” (Id.).
       9
              An osteophyte is a bone spur; it can cause pain, especially in those who are
obese (as the additional weight further burdens one’s joints). See
https://www.healthline.com>bone-spurs-osteophytosis (last visited, August 25, 2021).
       10
                 “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little,
a job is in this category when it requires a good deal of walking or standing, or when it involves
sitting most of the time with some pushing and pulling of arm or leg controls. To be considered
capable of performing a full or wide range of light work, [a claimant] must have the ability to do
substantially all of these activities.” 20 C.F.R. § 404.1567(b). Social Security Ruling 83-10
provides, further, that “[s]ince frequent lifting or carrying requires being on one’s feet up to two-
thirds of a workday, the full range of light work requires standing or walking, off and on, for a
total of approximately 6 hours of an 8-hour workday.” Id.

         To the extent the ALJ specifically stakes the position that “claimant was limited to less
than light exertion work,” (Doc. 13, PageID. 88; see also id., PageID. 87 (suggesting that the
state-agency consultant’s opinion(s) “noted the claimant could engage in less than light exertion
work”)), this is clearly an improper view of the record given that the ALJ’s actual RFC findings in
terms of the principle exertional requirements of light work (see id., PageID. 85 (finding McClain
can lift and carry ten pounds frequently and 20 pounds occasionally and that he can stand, walk
and sit for 6 hours each in a normal 8-hour workday)) mirror those in the definition of light work
contained in the regulations and accompanying rulings as just set forth above, compare 20
C.F.R. § 404.1567(b) with SSR 83-10. Moreover, if, as the ALJ seems to suggest, Plaintiff was
limited to less than light exertion work, this Court would not know what to make of the ALJ’s own
RFC finding (see Doc. 13, PageID. 85 (specifically finding plaintiff had the RFC to “perform light
work as defined in 20 CFR 404.1567(b) and 416.967(b) except . . . .”)); the state-agency
(Continued)
                                                 11
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 12 of 14                     PageID #: 1024




       Certainly, no expert apart from Dr. Timberlake, whose opinion the ALJ found

unpersuasive (see Doc. 13, PageID. 88), expressed an opinion about what the post-

June 2019 records meant for McClain’s ability to work despite his impairments (id.,

PageID. 965 (physical medical source statement completed on March 25, 2020); see

also id., PageID. 962 (in clinic notes from March 25, 2020, Dr. Timberlake observed that

McClain had just had his 4th surgery on his right ankle to remove a bone that was

sticking out)). And the fact that the ALJ’s RFC assessment11 in this case mirrors the one

given in June of 2019 by Dr. Bailey before any of the just-cited evidence existed, makes

it quite impossible for this Court to find that the ALJ properly took “into account and

evaluate[d] the record as a whole.” McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir.

1986) (citations omitted); see also Washington, supra, 503 Fed.Appx. at 882-83 (in

determining a claimant’s RFC, the ALJ must “consider[] all of the evidence in the

record[.]”).12



consultant both making the finding (see id., PageID. 158 (“RFC of light”) and “signing off” on the
finding—based on the seven strength factors pf the physical RFC (that is, lifting/carrying,
standing, walking, sitting, pushing and pulling)—that Plaintiff can perform light work (see id.,
PageID. 160-61 & 177-78); or the testimony of the vocational expert (“VE”) in identifying light
jobs existing in the national economy in response to the ALJ’s hypothetical question (see Doc.
13, PageID. 106-09). So, on remand, if the ALJ continues to “hold” this position, she should
explain exactly how her RFC assessment (and that of Dr. Bailey) equates to “less than light
exertion work.”
       11
               Interestingly, the ALJ omits from her RFC assessment any mention of pushing
and pulling (hand and foot controls) limitations even though pushing and pulling are two of the
strength requirements of light work, as set forth above, and obviously relevant here given
McClain’s right ankle impairment. This glaring omission can likewise be remedied on remand.
       12
                The ALJ’s immediate sentence after finding Dr. Bailey’s RFC assessment
persuasive (see Doc. 13, PageID. 87 (“This opinion [of Dr. Bailey] is consistent with treatment
notes that indicated that despite the claimant’s continued obesity and ankle difficulties, he still
generally had normal range of motion, normal strength, normal reflexes, no tenderness without
palpitation and normal ambulation with a normal gait.”)) does not assist this Court in finding that
the ALJ took into account and evaluated the record as a whole because the ALJ did not
(Continued)
                                                12
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 13 of 14                       PageID #: 1025




       The Court finds that the ALJ’s evaluation of the medical opinions and prior

administrative medical findings is not supported by substantial evidence and that

substantial evidence, as well, does not support the ALJ’s RFC assessment, which

simply parroted the RFC findings of a state-agency consultant who did not have before

him all the evidence of record for his consideration but did consider evidence (a

previous state-agency consultant’s RFC assessment) that is not in the record before

this Court.13

                                          CONCLUSION

       It is ORDERED that the decision of the Commissioner of Social Security denying

Plaintiff a period of disability, disability insurance benefits, and supplemental security

income be reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g),

see Melkonyan v. Sullivan, 501 U.S. 89, 111 S.Ct. 2157, 115 L.Ed.2d 78 (1991), for

further proceedings not inconsistent with this decision. The remand pursuant to




specifically cite to any evidence, so for all this Court knows she was referencing evidence that
was before Dr. Bailey in June of 2019 as opposed to post-June 2019 evidence. Besides, this
purported “analysis” wholly ignores the fact that McClain’s continued pain and insistence that
something remained wrong with his ankle (post-June 2019) was proven to be true in early 2020
(including x-ray evidence) and led to the surgery to remove a protruding bone spur and large
granulomatous area. And as for the second sentence of the ALJ’s purported “analysis” (see id.
(“The claimant was recently noted on crutches, but this was only days after his ankle surgery to
remove an osteophyte with his orthopedist noting generally good use of his left extremity prior to
that time, despite tenderness (Exhibit 16F/4-5).”)), it provides no assistance either since
Plaintiff’s pain complaints (which, again, were proven true) related to his right ankle, not his left
extremity.
       13
                It is impossible for this Court to believe that Dr. Bailey would have “held” to his
RFC opinion had he seen the evidence of record post-June 2019, particularly in light of his
seeming lack of confidence in his conclusion on the date of his report. (See Doc. 13, PageID.
158 (“Above MDI’s and objective MER would appear to support an RFC of light, which is
reflected in the above limitations.”)) (emphasis supplied).


                                                 13
Case 2:20-cv-00600-MU Document 22 Filed 09/03/21 Page 14 of 14             PageID #: 1026




sentence four of § 405(g) makes the Plaintiff a prevailing party for purposes of the Equal

Access to Justice Act, 28 U.S.C. § 2412, Shalala v. Schaefer, 509 U.S. 292, 113 S.Ct.

2625, 125 L.Ed.2d 239 (1993), and terminates this Court’s jurisdiction over this matter.

      DONE and ORDERED this the 1st day of September, 2021.

                                         s/P. Bradley Murray
                                         UNITED STATES MAGISTRATE JUDGE




                                           14
